Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
 	This Office Action addresses U.S. Application No. 16/548,552, which is a reissue of Application No. 14/107,978, which issued as U.S. Patent No. 9,739,496.
The status of the claims is as follows: 
Claims 1-22 and 24-41 are allowed.

The previous objections to the drawings are withdrawn due to the amendment  filed January 4, 2021.  

The previous requirement for proper claim support has been met due to the remarks submitted with the amendment filed January 4, 2021.

The previous objections to the claims are withdrawn due to the amendment filed January 4, 2021.  

The previous rejections under 35 U.S.C. §251 are withdrawn due to the remarks submitted with the amendment filed January 4, 2021.  On pages 21-34 of these remarks, applicant has presented convincing arguments to overcome the rejections based on improper recapture.

(2)	With regard to the features of claim 29, applicant has properly demonstrated that the surrendered limitations of claim 21 are still present in claim 29, albeit with different wording (see pages 30-32 of the remarks).
(3)	With regard to claim 35, applicant has presented an “overlooked aspects” argument.  As mentioned by the examiner in the December 15, 2020, such arguments are available, but generally relatively difficult to make convincing.
However, the examiner finds that in the context of this application and the prosecution history of the parent patent, applicant has effectively made the argument:
 “Claim 18 is directed to a particular embodiment in which a correction factor is calculated based on an estimated deviation of a return time prediction error and used to adjust the estimated return time. Claim 35 is directed to an alternative technique for adjusting the estimated return time in which the estimated return time is increased in response to a user selection of a level of comfort and decreased in response to a user selection of a level of energy savings. Claim 35 swaps out the ‘correction factor’ technique from Claim 18 with an alternative technique for adjusting the estimated return time.” (note page 33 of applicant’s remarks submitted with the amendment of January 4, 2021)

	Applicant presents an alternative technique for adjusting the estimated return time.  Claim 18 relied on “calculating an estimated deviation of a return time prediction error using a difference between an estimated return time and an actual return time” and “and the estimated deviation of the return time prediction error, wherein the user selection defines a multiplier for the estimated deviation of the return time prediction error” and “using the adjusted estimated return time to transition into a cool down state or a warm up state prior to a time of next scheduled occupancy for the building zone”.  
	The examiner agrees that claim 35 is directed to an overlooked aspect and thus avoids the recapture rejection. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As noted above, all of the outstanding objections and rejections have been overcome by the amendments.
With regard to prior art considerations, note the following:
None of the references of record, either alone or in combination, are deemed to teach or suggest each and all of the features of the amended claims.
For example, as previously noted, Cler teaches a controller (controller 103) for HVAC equipment that operates to cool down or warm up a building zone, the controller comprising: one or more processors (note column 2, lines 56-57, “Control element 103 is a processor”); and memory (note column 9, line 17, references the use of memory for the prediction process; and note the discussion below) storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
note Figure 2, step 207); and
 	adjusting the control signal to cause the HVAC equipment to begin cooling down or warming up the building zone at a start time based on the return time (note Figure 2, step 210 and column 8, lines 32-35).
	Cler further mentions that a memory is used efficiently (note column 9, line 17).  Seem explicity teaches such a memory element in a HVAC system (note Seem, Figure 2 and column 3, line 24 et seq., memory 24 “in which the programs and data for execution by the microcomputer are stored”).
	The above references were cited to teach new claims 22 and 24-41.  However, by the amendment of August 5, 2020, language such as “monitor an output signal provided from the controller to the HVAC equipment during a time period corresponding to the temperature setback condition” was added to the claims.  Neither Cler nor Seem are deemed to teach or suggest this limitation.
Thus, claims 1-22 and 24-41 are distinguished from the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571) 272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees:
/C.M.T/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992